Citation Nr: 1301364	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to September 1969.  
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claim of entitlement to SMC for loss of use of a creative organ.  The Veteran disagreed with the RO's determination, and he perfected an appeal as to this issue.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of erectile dysfunction.

2.  The evidence of record is in equipoise as to whether the Veteran's erectile dysfunction has been caused or aggravated by his service-connection posttraumatic stress disorder (PTSD), to include PTSD medications.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his SMC claim in August 2009.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has retained the services of a representative, and declined an opportunity for a personal hearing before the Board. 

Legal criteria

The Veteran contends that he has experienced loss of use of a creative organ [erectile dysfunction] that is related to his service-connected PTSD and its medications, and that the criteria for SMC are therefore met.  See 38 U.S.C.A.         § 1114(k) and 38 C.F.R. § 3.350(a)(1). 

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.  Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC is payable at a specified rate if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


	(CONTINUED ON NEXT PAGE)
Analysis

The Veteran contends that he currently suffers from loss of use of a creative organ [erectile dysfunction] that is related, at least in part, to his service-connected PTSD and PTSD medications.  In particular the Veteran claims that although he has had some erectile problems for more than twenty years, his problems worsened in severity in recent years to the point where, even if he can achieve an erection with the help of medication, he has great difficulty maintaining the erection and ejaculating.   He asserts that this recent worsening occurred when he began using certain PTSD medications, to include sertraline.  See the September 2009 VA examiner's report, page 3; see also the Veteran's August 2010 VA Form 9.  

The evidence of record clearly demonstrates that the Veteran does in fact have a current diagnosis of erectile dysfunction, and that VA has awarded him service connection for PTSD.  See the Veteran's September 2009 VA examiner's report, page 2; see also the RO's April 2007 rating decision.  The key question at issue in this case is whether the Veteran's service-connected PTSD and/or its medications have caused or aggravated his erectile dysfunction.  There are conflicting medical opinions of record addressing the etiology of the Veteran's disability.

In the Veteran's favor are the findings of three VA physicians.  It appears that the Veteran first sought treatment for erectile dysfunction at the VA in January 2008.  At that time, he reported new problems with erectile dysfunction, and the VA physician specified that sexual side effects were not uncommon with his current medications, which included metoprolol [for high blood pressure], amlodipine [for high blood pressure], HCTZ [for high blood pressure], sertraline [for PTSD and anxiety] and risperidone [for anger management].  A list of the Veteran's medications indicated that he started taking sertraline in November 2006.  See the Veteran's January 16, 2008 VA Pharmacy Note.  

In February 2008, a subsequent VA physician examined the Veteran and specifically indicated that his erectile dysfunction was of vasculogenic etiology due to hypertension, lipids, and PTSD.  See the Veteran's February 1, 2008 VA Urology Consult Note. 
Finally, and most recently, another of the Veteran's VA physicians, Dr. J.G.S., discussed the Veteran's erectile and ejaculatory problems and identified that "Sertraline has ejaculatory disturbances listed under side effects in the 2008-2009 Drug Information Handbook."  See the Veteran's January 5, 2010 VA Primary Care Provider Established Patient Note.  The Veteran has submitted additional pharmaceutical information about sertraline confirming that "decreased sexual desire or ability" is in fact a side effect that may occur while taking the medicine.  See the Sertraline pharmacy printout, received by VA on August 13, 2010.  

Against the Veteran's favor is the opinion of the September 2009 VA examiner, who upon examination of the Veteran, but without review of the claims folder, determined that it was "not at least as likely as not" that the Veteran's erectile dysfunction was related to his PTSD medications.  By way of rationale, the examiner pointed out that the Veteran has other risk factors for erectile dysfunction, to include a history of smoking, drinking and hypertension.  In addition, the examiner also noted that the Veteran still maintains a strong libido, "which has not changed either way," and that one would expect a drop in libido a primary complication of PTSD medications.  See the September 2009 VA examiner's report, page 3.  The Board notes that although the Veteran did indeed report to the September 2009 VA examiner that he maintains a strong libido, a review of the Veteran's medical records in the claims file demonstrates that his libido has in fact fluctuated at times, as the Veteran specifically reported that he had "lost interest in sex" on a prior November 2007 Depression Inventory.  

The Veteran has competently asserted that his erectile and ejaculatory dysfunction worsened around the time he started taking PTSD medications, in particular sertraline.  The Board finds no reason to doubt the Veteran's credibility as to this assertion as the medical evidence of record demonstrates that he started taking sertraline in November 2006, that he indicated a loss of interest in sex in November 2007 and sought treatment for the first time for erectile dysfunction in January 2008.  Multiple VA physicians have indicated that sexual side effects, to include ejaculatory disturbances, were possible through the use of the sertraline, and one VA physician specifically linked the Veteran's erectile dysfunction to hypertension, lipid levels, and PTSD.  The September 2009 VA examiner on the other hand provided a contrary opinion with supportive rationale, but appears to have been unaware of the Veteran's prior report that he lost interest in sex in November 2007, as he was unable to review the Veteran's prior medical records.  

In light of the Veteran's competent and credible lay statements as to the current severity of his symptoms and his estimation as to when these symptoms began, in addition to the positive and negative medical opinion evidence currently of record, the Board finds that the evidence of record for and against the Veteran's SMC claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2012).  

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and entitlement to SMC for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) is granted.


ORDER

Entitlement to SMC for loss of use of a creative organ is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


